DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed priming device and method for its use. Specifically, claim 1 recites, in combination with the total structure of the priming device, a planar surface at an end of the base, the planar surface forming a seat disposed across an inner diameter of the base, and an inlet port and an outlet port extending coaxially through the seat. Under the doctrine of claim differentiation, the inlet port and outlet port are interpreted to be separate structures.
The closest prior art, Tornqvist et al (U.S. Pub. 2010/0147402 A1, hereinafter “Tornqvist”) does not appear to disclose the inlet port and outlet port extending coaxially through the seat (noting that the inlet port and outlet port do not need to need to be coaxial with one another). Instead, Tornqvist appears to disclose a seat, i.e., where a barrier filter is located, but the seat does not define an inlet port and an outlet port that extend through the seat. The seat appears to define a single port (connecting with outlet opening 62) through which fluid may flow in either direction. The single port is in fluid communication with a structure 80 (Fig. 3) that has two ports (each connecting to a respective valve 81, 82), but these ports cannot be said to be located through the seat as recited in the claimed invention. Further, Tornqvist does not appear to disclose the resilient chamber coupled to the seat.
Another relevant reference to Fangrow (WO2014116602, hereinafter “Fangrow”) discloses the priming device as substantially claimed, including a base portion 3085 (Fig. 22B) having a planar surface that defines a seat to which a resilient chamber 3054 is coupled (at attachment points 3086; see para [0313]). However, Fangrow also does not disclose an inlet port and an outlet port extending coaxially through the seat. Instead, Fangrow only discloses a single port (i.e., the opening of the seat connecting to protrusion lumen 3085b) through which fluid may flow in either direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/01/2022